NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 13-4320
                                     ___________

                                  WILLIAM BELL,
                                           Appellant

                                           v.

                    PLEASANTVILLE HOUSING AUTHORITY
                     ____________________________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                        (D.C. Civil Action No. 1-09-cv-04614)
                      District Judge: Honorable Noel L. Hillman
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    July 2, 2014

            Before: HARDIMAN, NYGAARD and ROTH, Circuit Judges

                             (Opinion filed: July 11, 2014)

                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      William Bell appeals from the District Court’s order dismissing his complaint as a

sanction. We will affirm.

      William Bell filed suit against the Pleasantville Housing Authority (“PHA”)
alleging that it wrongfully evicted him. The District Court dismissed his complaint for

lack of subject matter jurisdiction, but we vacated and remanded after concluding that

Bell’s complaint raised a federal question—i.e., a due process claim based on his eviction

in alleged violation of the regulations of the United States Department of Housing and

Urban Development (“HUD”). See Bell v. Pleasantville Hous. Auth., 443 F. App’x 731,

735 (3d Cir. 2011).

       On remand, Bell repeatedly failed to appear for his deposition even though the

District Court appointed counsel to represent him for that purpose. He also refused to

respond to the PHA’s discovery requests and to appear for various court-ordered

conferences. The Magistrate Judge finally convened a show cause hearing, at which Bell

also failed to appear. The Magistrate Judge continued the hearing and, when Bell finally

appeared, gave Bell one last chance to appear for his deposition. When Bell again failed

to do so, the PHA filed a third motion to dismiss Bell’s complaint as a sanction under

Fed. R. Civ. P. 37(b)(2)(A)(v). Bell did not oppose the motion (or the PHA’s prior

motions), and the Magistrate Judge recommended granting it. Bell also did not object to

the Magistrate Judge’s recommendation, and the District Court adopted it and dismissed

his complaint. The District Court later granted the PHA’s request to withdraw its

counterclaim, and Bell appeals from that final order.

       We have jurisdiction under 28 U.S.C. § 1291. We review the District Court’s

dismissal of a complaint as a sanction for abuse of discretion. See Poulis v. State Farm

Fire & Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984). In this case, the District Court
                                            2
properly recognized that dismissal is a drastic sanction to be imposed as a last resort, but

it carefully balanced the factors set forth in Poulis and concluded that dismissal was

warranted in light of Bell’s repeated failures to appear for his deposition and to respond

to PHA’s discovery requests. Bell does not challenge the District Court’s application of

the Poulis factors, and the District Court acted well within its discretion in dismissing his

complaint for the reasons the Magistrate Judge adequately explained.

       Bell’s sole argument on appeal is that the Fair Housing Act and HUD’s policies

and regulations confer on him a “privilege to refuse to answer discovery and appear for

deposition.” (Appellant’s Br. at 1.) He contends in that regard that the Federal Rules of

Civil Procedure do not govern this action. Bell did not raise that argument below, and

there is no support for it. The Fair Housing Act authorizes aggrieved persons to

commence a “civil action” in, inter alia, “an appropriate United States district court[.]”

42 U.S.C. § 3613(a)(1)(A). The Federal Rules of Civil Procedure “govern the procedure

in all civil actions . . . in the United States district courts[.]” Fed. R. Civ. P. 1. Those

rules, including the discovery obligations they impose, are thus fully applicable in this

civil action. Bell’s unsupported assertion to the contrary is frivolous and serves only to

further demonstrate the willfulness of his refusal to comply with his obligations.

       For these reasons, we will affirm the judgment of the District Court.




                                               3